Callahan, J. (dissenting).
Under the Local Laws involved herein a tax was imposed on “ the gross receipts received in, or by reason of any sale made or services rendered or commercial or business transaction had in, the city of New York, including cash, credits and property of any kind or nature, without any deduction therefrom on account of the cost of the property sold, the cost of materials used, labor or service or other cost, interest or discount paid, or any other expense whatsoever.” Therefore, if petitioner received the moneys from the sale of the magazines involved herein as its own, and not as agent for the publishers, or in trust for them, these receipts would be taxable.
Unquestionably, under the contracts involved herein the relation between the parties was in some respects that of principal and agent. (Curtis Publishing Co. v. Federal Trade Commission, 270 Fed. 881; affd., 260 U. S. 568.) It seems quite clear, however, that as to the receipts from customers the petitioner received them as its own, and not as agent for the publishers. It had legal and equitable title thereto, being the debtor of the publisher for the net price of the magazines retained. The only exception to this situation would seem to be the contract with the Macfadden Publications, Inc., as to which the city admits an agency relation existed with respect to the receipts.
There is nothing in article 27 of the comptroller’s regulations which exempts petitioner as to the receipts taxed, for they were not receipts from sales made for the account of the publishers.
The determination should be affirmed, for the tax was properly imposed.
Determination of the comptroller of the city of New York set aside and the respondents directed to refund to the taxpayer the sum of $4,978.87, deposited with the comptroller under protest, with interest from April 8,1939. Settle order on notice.